Title: From George Washington to William Greene, 28 March 1780
From: Washington, George
To: Greene, William


          
            Sir
            Head Quarters Morristown 28th March 1780
          
          I have been honored with your Excellency’s favor of the 8th of this month.
          I would observe with respect to the request to station one of the regiments for the ensuing campaign in the State of Rhode Island, that at this time, it is impossible to give your Excellency any decisive answer. Whether it will, or will not be in our power, or whether it will be necessary, depends so much on the application the enemy may make of their force, the state of our own strength as opposed to theirs, and other considerations of a contingent nature, that you will perceive nothing certain can be promised on the subject.
          I am persuaded of the exertions of your State, and that no means which it has, will be left untried to forward the views of Congress in recruiting the army to its full complement; and I would wish your Excellency to believe, that whatever application is made of the troops under my command, can only have the general good for its object. I have the honor to be with great regard your Excellency’s most obt servt
          
            Go: Washington
          
        